DETAILED ACTION
Summary
This Office action is in response to reply dated August 23, 2022.  Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiley (US 2019/0197325 A1).
Regarding claim 1, Reiley discloses a device for perceiving an actual state of an interior of a people mover (see at least Figure 1, item S130 | [0100] note the systems and methods can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium, such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device, storing computer-readable instructions, wherein the instructions can be executed by computer-executable components, such as a processor), the device comprising: 
at least one imaging sensor for perceiving the actual state of the interior, the actual state being a current physical state of the interior (see at least Figure 1, item S120 | [0021-0024] note the actual state of the interior of the vehicle is captured via at least one camera and at least one optical sensor); 
an evaluation device that is configured to generate a target state of the interior without use of the imaging sensor, the target state being a desired physical state of the interior (see at least [0100] note the evaluation device corresponds to the processor executing the computer-readable instructions | Figure 1, item S110 | [0029] note accessing a pre-recorded, generic, or template image of its interior for comparison with the post-ride image), 
wherein the evaluation device is configured to compare the actual state with the target state in order to determine a difference between the actual state and the target state (see at least Figure 1, items S130-S140 | [0038] note comparison of the post-ride image to the pre-ride image | [0042-0043] note determining the type of object | [0045-0046] note deep learning, machine learning, RNN or CNN techniques can be used to identify the object), and 
wherein the evaluation device is configured to generate a signal for informing an operator of the people mover of the actual state based on the difference (see at least [0052-0053] note the remote operator can be informed of the difference | [0056] note the local operator can be informed of the difference via an exterior display or via an audible alarm); and 
an interface for sending the signal to the operator (see at least [0052] note the signal is transmitted to the remote operator (i.e., via a transmission device) | [0015] note the wireless network | [0056] note the display).  
Regarding claim 2, Reiley, as addressed above, discloses wherein the evaluation device is configured to execute an image recognition algorithm, and wherein image recognition algorithm software code segments are included for recognizing cleanliness and/or damages in an image of the interior perceived by the at least one imaging sensor (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 3, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the extent of cleanliness of the interior based on the comparison of the actual state with the target state (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 4, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the extent of damage of the interior based on the comparison of the actual state with the target state (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 5, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the difference between the actual state and the target state using artificial intelligence (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs).  
Regarding claim 6, Reiley, as addressed above, discloses wherein the signal is an acoustic signal (see at least [0056] note the displayed visual signal and the audible signal).  
Regarding claim 7, Reiley, as addressed above, discloses wherein the signal is a visual signal (see at least [0056] note the displayed visual signal and the audible signal).  
Regarding claim 8, Reiley discloses a method (see at least Figure 1, item S130 | [0100] note the systems and methods can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium, such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device, storing computer-readable instructions, wherein the instructions can be executed by computer-executable components, such as a processor), the method comprising the steps of: 
perceiving an actual state of an interior of a people mover with an imaging sensor, the actual state being a current physical state of the interior (see at least Figure 1, item S120 | [0021-0024] note the actual state of the interior of the vehicle is captured via at least one camera and at least one optical sensor); 
generating a target state of the interior without use of the imaging sensor, the target state being a desired physical state of the interior (see at least [0100] note the evaluation device corresponds to the processor executing the computer-readable instructions | Figure 1, item S110 | [0029] note accessing a pre-recorded, generic, or template image of its interior for comparison with the post-ride image); 
comparing the actual state with the target state (see at least Figure 1, items S130-S140 | [0038] note comparison of the post-ride image to the pre-ride image | [0042-0043] note determining the type of object | [0045-0046] note deep learning, machine learning, RNN or CNN techniques can be used to identify the object); 
determining a difference between the actual state and the target state (see at least Figure 1, items S130-S140 | [0038] | [0042-0043] | [0045-0046]); 
generating a signal for informing an operator of the people mover of the actual state based on the difference (see at least [0052-0053] note the remote operator can be informed of the difference | [0056] note the local operator can be informed of the difference via an exterior display or via an audible alarm); and 
sending the signal to the operator (see at least [0052] note the signal is transmitted to the remote operator (i.e., via a transmission device) | [0015] note the wireless network | [0056] note the display).  
Regarding claim 9, Reiley discloses a device for perceiving an actual state of an interior of a people mover (see at least Figure 1, item S130 | [0100] note the systems and methods can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium, such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device, storing computer-readable instructions, wherein the instructions can be executed by computer-executable components, such as a processor), the device comprising: 
a camera (see at least [0018] | [0022]); 
at least one imaging sensor within the camera for generating an image of the actual state of the interior, the actual sate being a current physical state of the interior (see at least Figure 1, item S120 | [0021-0024] note the actual state of the interior of the vehicle is captured via at least one camera and at least one optical sensor); 
an evaluation device that is configured to generate a target state of the interior without use of the imaging sensor, the target state being a desired physical state of the interior (see at least [0100] note the evaluation device corresponds to the processor executing the computer-readable instructions | Figure 1, item S110 | [0025-0026] note the pre-ride image | [0029] note accessing a pre-recorded, generic, or template image of its interior for comparison with the post-ride image), 
wherein the evaluation device is configured to compare the actual state with the target state in order to determine a difference between the actual state and the target state (see at least Figure 1, items S130-S140 | [0038] note comparison of the post-ride image to the pre-ride image | [0042-0043] note determining the type of object | [0045-0046] note deep learning, machine learning, RNN or CNN techniques can be used to identify the object); and 
an interface for sending at least one of a visual and acoustic signal to an operator of the people mover when the actual state is different than the target state (see at least [0052] note the signal is transmitted to the remote operator (i.e., via a transmission device) | [0015] note the wireless network | [0056] note the display).  
Regarding claim 10, Reiley, as addressed above, discloses wherein the evaluation device is configured to execute an image recognition algorithm, and wherein image recognition algorithm software code segments are included for recognizing cleanliness and/or damages in the image of the interior (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 11, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the extent of cleanliness of the interior based on the comparison of the actual state with the target state (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 12, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the extent of damage of the interior based on the comparison of the actual state with the target state (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs can be used to identify the object | [0053] note biological waste | [0042] note damage could include vomit | [0091] note quantifying or qualifying a cleanliness (or “sanitary level”) of the autonomous vehicle's interior | [0080] note classifying a region of the post-ride image which differs from the pre-ride image as interior vehicle damage).  
Regarding claim 13, Reiley, as addressed above, discloses wherein the evaluation device is configured to determine the difference between the actual state and the target state using artificial intelligence (see at least [0045-0046] note deep learning, machine learning, RNN or CNNs).  

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.  Applicant asserts “the Office Action seems to be comparing a ‘pre-ride image’ and a ‘post-ride image’ from FIG. 1 of Reiley to the respective ‘actual state’ and ‘target state.’ However, in contrast to the requirements of claim 1, both of these images are the result of use of a camera for recording such images. See, e.g., [0022] of Reiley.”
In response, Applicant provided paragraphs [0039-0041] to show support for the currently recited claim limitations.  Paragraph [0040], of US 2020/0103354 A1, discloses “An image of a target state is stored in the evaluation system 12, e.g. in the form of an image from the imaging sensor 11 of a clean state of the interior 1. The evaluation system 12 executes an image recognition algorithm, with which the object 3 that is present in the image of the actual state is recognized, e.g. in a comparison with the image of the target state, in which the object 3 is not present.”  In view of paragraph [0040], the target state is a stored image from the imaging sensor.  Clearly this is the result of use of a camera.  With respect to Reilly, paragraph [0029] states “the autonomous vehicle can access a pre-recorded, generic, or template image of its interior and compare this pre-recorded image to the post-ride image recorded in Block S120 to detect changes in the interior of the autonomous vehicle in Block S130.”  Thus, in view of Applicant’s specification and Reilly, both target states are stored images.  For at least this reason, Applicant’s arguments are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687